DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The NPL document “Scalable and Efficient Neural Network Acceleration with 3D Memory” in the information disclosure statement filed 08/31/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a date has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,139,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims. 
Regarding claim 1: Claim 1 of the patent recites a semiconductor memory device employing processing in memory (PIM), the semiconductor memory device comprising:
a plurality of memory banks comprising a first memory bank group comprising a computation circuit and a second memory bank group without a computation circuit; and
a control circuit configured to control a PIM operation by the first memory bank group to be performed simultaneously with processing of memory requests for the plurality of memory banks while satisfying a predetermined processing condition (a maximum power consumption condition in claim 1, lines 11-12 of the patent) of the semiconductor memory device.
Regarding claim 2: Claim 1 of the patent recites the semiconductor memory device of claim 1, wherein the control circuit is configured to adjust and/or pause the PIM operation by the first memory bank group to satisfy the predetermined processing condition.
Regarding claim 3: Claim 2 of the patent recites the semiconductor memory device of claim 1, wherein the control circuit comprises a request counter configured to count memory requests for each of the plurality of memory banks according to a predetermined period, and
the control circuit is configured to, based on numbers counted by the request counter, perform scheduling on the processing of the memory requests and the PIM operation.
Regarding claim 4: Claim 3 of the patent recites the semiconductor memory device of claim 3, wherein the control circuit is configured to, when a number corresponding to the second memory bank group among the numbers counted by the request counter is equal to or greater than a preset threshold value, slow down the PIM operation by the first memory bank group in order to process a memory request for the second memory bank group.
Regarding claim 5: Claim 4 of the patent recites the semiconductor memory device of claim 3, wherein, when the first memory bank group comprises a first memory bank and a second memory bank, and a number corresponding to the first memory bank among the numbers counted by the request counter is equal to or greater than the preset threshold value, the control circuit is configured to pause the PIM operation by the first memory bank and slow down the PIM operation by the second memory bank in order to process a memory request for the first memory bank.
Regarding claim 6: Claim 5 of the patent recites the semiconductor memory device of claim 1, wherein the control circuit is configured to broadcast a command for instructing an adjustment or pause of the PIM operation by the first memory bank group to the first memory bank group according to a preset timing.
Regarding claim 7: Claim 6 of the patent recites the semiconductor memory device of claim 1, wherein a number of memory banks included in the first memory bank group among the plurality of memory banks is configured such that when all of the memory banks included in the first memory bank group perform a read operation for the PIM operation, the semiconductor memory device satisfies the predetermined processing condition (the maximum power consumption condition).
Regarding claim 8: claim 7 of the patent recites the semiconductor memory device of claim 1, wherein each of the plurality of memory banks comprises one or more dynamic random access memory (DRAM) arrays, and
wherein the memory request is a DRAM request comprising at least one of read, write, copy, and erase.
Regarding claim 9: Claim 8 of the patent recites the semiconductor memory device of claim 1, wherein the computation circuit included in the first memory bank group is configured to perform an operation using data read from a corresponding memory bank, and to rewrite a result of the operation to the corresponding memory bank or to output the result to the outside.
Regarding claim 10: Claim 9 of the patent recites the semiconductor memory device of claim 1, wherein the computation circuit comprises hardware that performs at least one of an arithmetic operation, a logic operation, and a shift operation.
Regarding claims 11-20: Claims 10-18 of the patent recite all the limitations of claims 11-20. The predetermined processing condition in claim 11 is considered the maximum power consumption condition in claim 10 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sity et al. (US 2020/0243154 cited by Applicant in the IDS filed on 08/31/21, hereinafter “Sity”).
Regarding claims 1 and 11: Sity discloses a semiconductor memory device (Abstract, a memory chip) and a method of operating a memory device employing processing in memory (PIM) (paragraph [0611]), the semiconductor memory device comprising:
a plurality of memory banks (Abstract) comprising a first memory bank group (paragraph [0286], lines 3-4) comprising a computation circuit (business 1308 is connected to the subset of a plurality of banks, paragraph [0286]) and a second memory bank group (the remaining banks) without a computation circuit (1308); and
a control circuit configured to control a PIM operation (paragraph [0278], lines 1-2) by the first memory bank group to be performed simultaneously with processing of memory requests for the plurality of memory banks (read and write requests using memory logic 1306, paragraph [0278], lines 8-10) while satisfying a predetermined processing condition of the semiconductor memory device (paragraph [0007], lines 8-10).
Regarding claims 8 and 18: Sity discloses the semiconductor memory device of claim 1 and the method of claim 11, wherein each of the plurality of memory banks comprises one or more dynamic random access memory (DRAM) arrays (paragraph [0651]), and wherein the memory request is a DRAM request comprising at least one of read, write (paragraph [0257], lines 16-17), copy, and erase.
Regarding claims 9 and 19: Sity discloses the semiconductor memory device of claim 1, wherein the computation circuit included in the first memory bank group is configured to perform an operation using data read from a corresponding memory bank, and to rewrite a result of the operation to the corresponding memory bank or to output the result to the outside (after reading, the result is outputted to the outside of the computing circuit).
Regarding claim 10: Sity discloses the semiconductor memory device of claim 1, wherein the computation circuit comprises hardware that performs at least one of an arithmetic operation, a logic operation, and a shift operation (paragraph [0278], it is inherent that memory computation comprises at least an arithmetic operation).
Regarding claim 20: Silty discloses a non-transitory computer-readable recording medium having recorded thereon one or more programs including instructions to execute the method of claim 11 (paragraph [0843], lines 8-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lea (US 2018/0275883) discloses apparatuses and methods for in-memory data switching networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827